DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to the application filed on August 9, 2021. Claim(s) 31-49 are being examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 31-49 are rejected under 35 U.S.C. 112, first paragraph, for scope of enablement because the specification, while being enabling for the treatment of P. acnes, does not reasonably provide enablement for preventing resistance of P. acnes to an antibiotic as recited in these claims.
 	The instant claims are drawn to a pharmaceutical composition and a method for preventing resistance of P. acnes. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: 
 	The instant invention pertains to a method for preventing resistance of P. acnes to an antibiotic.
The state of the prior art: 
 	The skilled artisan would view that preventing resistance of P. acnes to an antibiotic totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that the resistance will always be prevented.
The relative skill of those in the art: 
 	The relative skill of those in the art is very high.
The predictability or lack thereof in the art: 
 	The skilled artisan would view that preventing resistance of P. acnes to an antibiotic, absolutely, or permanently is highly unpredictable.
 The amount of direction or guidance presented and the presence or absence of working examples: 
 	In the instant case, no working examples are presented in the specification as filed showing how to preventing resistance of P. acnes to an antibiotic totally, absolutely, or permanently. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.  	Genentech, Inc. v. Novo Nordisk, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 	Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the combination in the instant claims whether preventing resistance of P. acnes to an antibiotic totally, absolutely, or permanently.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 11,040,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a topical composition comprising a combination of salicylic acid and succinic acid present in a 1:2 ratio to produce a synergistic effect in treating acne vulgaris and methods of treatment thereof. The instant claims are drawn to method of preventing resistance in Propionibacterium acnes (P. acnes) to an antibiotic, the method comprising treating the P. acnes with a composition comprising the antibiotic and succinic acid, wherein the succinic acid is at a concentration of at least 3.75 mM. The instant claims overlap in dependent claims regarding other active ingredients (i.e.; salicylic acid, etc…). Regarding the limitation of reducing the resistance in P. acnes to an antibiotic, the skilled artisan would have known that if the same composition is employed to treat P. acnes, then the antibiotic resistance would necessarily be reduced for a limited period of time.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 31-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin (9,265,725) of record.
 
Tamarkin teaches a pharmaceutical or cosmetic composition comprising: a) a benefit agent, selected from the group consisting of i. a dicarboxylic acid; and ii. a dicarboxylic acid ester; b) a surface-active agent; c) about 0.01% to about 5% by weight of at least one polymeric agent selected from the group consisting of a bio adhesive agent, a gelling agent, a film forming agent and a phase change agent; and d) water.
Tamarkin teaches a method of treating a disorder of a mammalian subject, wherein the disorder is selected from the group consisting of dermatological pain, dermatological inflammation, acne, acne vulgaris, inflammatory acne, non-inflammatory acne, acne fulminans (column 12, 60-63).
Tamarkin teaches a therapeutic composition comprising therapeutically effective amount of an active agent; and a beneficially or therapeutically effective concentration of at least one benefit agent, selected from the group consisting of i. a dicarboxylic acid; and ii. a dicarboxylic acid ester wherein the active agent is selected from the group consisting of active herbal extracts, acaricides, age spot and keratose removing agents, allergen, analgesics, local anesthetics, antiacne agents, antiallergic agents, antiaging agents, antibacterials, antibiotics, antiburn agents, anticancer agents, antidandruff agents, antidepressants, antidermatitis agents, antiedemics, antihistamines, antihelminths, antihyperkera tolyte agents, anti-inflammatory agents, antiirritants, antilipemics, antimicrobials, antimycotics, antiproliferative agents, antioxidants, antiwrinkle agents, antipruritics, antipsoriatic agents, antirosacea agents antiseborrheic agents, antiseptic, antiswelling agents, antiviral agents, antiyeast agents, astringents, topical cardiovascular agents, chemotherapeutic agents, corticosteroids, dicarboxylic acids, disinfectants, fungicides, hair growth regulators, hormones, hydroxy acids, immunosuppressants, immunoregulating agents, insecticides, insect repellents, keratolytic agents, lactams, metals, metal oxides, mitocides, neuropeptides, non-steroidal anti-inflammatory agents, oxidizing agents, pediculicides, photo dynamic therapy agents, retinoids, sanatives, scabicides, self-tanning agents, skin whitening agents, vasoconstrictors, vasodilators, vitamins, vitamin D derivatives, wound healing agents and wart removers (column 11, lines 10-41).
Tamarkin teaches dicarboxylic acids (DCA's) are succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, phthalic acid, isophthalic acid, terephthalic acid (column 14, lines 47-50).
Tamarkin teaches the composition wherein the alcohol moiety of the dicarboxylic acid ester is a biologically active alcohol, wherein the biologically active alcohol is selected from the group consisting of a hydroxyalkylbenzoate, salicylic acid, a dihydroxybenzene, hydroxytoluene, an alpha-hydroxy acid, retinol, a vitamin A derivative, a steroid, vitamin E, a vitamin E derivative, vitamin D and a vitamin D derivative (column 10, lines 42-51).
Tamarkin teaches solvents that can be considered as potent solvents includes polyethylene glycol, propylene glycol, hexylene glycol, butaneediols and isomers thereof, glycerol, benzyl alcohol, DMSO, ethyl oleate, ethyl caprylate, diisopropyl adipate, dimethylacetamide, N-methylpyrrolidone, N-hydroxyethylpyrrolidone, polyvinylpyrrolidone, isosorbide derivatives, such as dimethyl isosorbide, glycofurol and ethoxydiglycol (transcutol) and laurocapram (column 31, lines 10-18).
Tamarkin teaches the composition may contain a polymeric agent, wherein the polymeric agent is selected from the group consisting of carbopol 934, pemulen TR2, klucel EF. xanthan gum, methocel A4M, and carboxy methyl cellulose or selected from the group consisting of locust bean gum, sodium alginate, sodium caseinate, egg albumin, gelatin agar, carrageenan gum, sodium alginate, Xanthan gum, quince seed extract, tragacanth gum, guar gum, cationic guars, hydroxypropyl guar gum, starch, an amine-bearing polymer, chitosan, alginic acid, hyaluronic acid, a chemically modified starch, a carboxyvinyl polymer, polyvinylpyrrolidone, poly vinyl alcohol, a polyacrylic acid polymer, a polymethacrylic acid polymer, polyvinyl acetate, a polyvinyl chloride polymer, a polyvinylidene chloride polymer, methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, hydroxyethyl cellulose, hydroxy propylmethyl cellulose, methylhydroxyethylcellulose, methylhydroxypropylcellulose, hydroxyethylcarboxymethylcellulose, carboxymethyl cellulose, carboxymethylcellulose carboxymethylhydroxy ethylcellulose, a cationic cellulose aluminum starch octenyl succinate (ASOS), PEG 1000, PEG 4000, PEG 6000 and PEG 8000 (column 8, lines 12-31). 
Tamarkin teaches the composition containing organic carriers selected from 15-stearyl ether, octyl palmitate, cetyl lactate, cetyl ricinoleate, tocopheryl acetate, acetylated lanolin alcohol, cetyl acetate, phenyl trimethicone, glyceryl oleate, tocopheryl linoleate, wheat germ glycerides, arachidyl propionate, myristyl lactate, decyloleate, ricinoleate, isopropyllanolate, pen taerythrity1 tetrastearate, neopentylglycol dicaprylate/dicaprate, isononyl isononanoate, isotridecyl isononanoate, myristyl myristate, triisocetylcitrate, octyl dodecanol, maleated Soybean oil, unsaturated or polyunsaturated oils, such as olive oil, corn oil, soybean oil, canola oil, cottonseed oil, coconut oil, sesame oil, sunflower oil, borage seed oil, syzigium aromaticum oil, hempseed oil, herring oil, cod-liver oil, salmon oil, flaxseed oil, wheat germ oil, evening primrose oils; essential oils; and silicone oils (column 10, lines 1-14).
Tamarkin teaches a composition further comprising an additional component selected from the group consisting of a modulating agent, a polar solvent, an antiperspirant, an anti-static agent, a buffering agent, a bulking agent, a chelating agent, a colorant, a conditioner, a deodorant, a diluent, a dye, an emollient, fragrance, a humectant, an occlusive agent, a penetration enhancer, a perfuming agent, a permeation enhancer, a pH-adjusting agent, a preservative, a skin penetration enhancer, a sunscreen, a sun blocking agent, a sunless tanning agent, and a vitamin (column 10-11, bridging paragraph).
Tamarkin teaches the dicarboxylic acid ester is incorporated in the foamable composition in an amount, suitable to exert its emollient effect, solubilizing effect or skin penetration enhancing effect. In one or more embodiments, the dicarboxylic acid ester is incorporated in the foamable composition in a concentration between about 0.1% and about 30%, more preferably between about 1% and about 25% (column 16, line 66- column 17, line 3).
Tamarkin teaches because of the multiple therapeutic properties of dicarboxylic acids and their respective esters, the combination of such dicarboxylic acids or their respective esters with another active agents can result in a synergistic therapeutic benefit (column 35, lines 19-23).
Tamarkin teaches the compositions containing sodium hydroxide with a pH range of 4.5-5.3 (claims 1 and 5).
Tamarkin teaches surfactant systems such as combinations of polyoxyethylene alkyl ethers, such as Brij 59/Brij 10; Brij 52/Brij 10; Steareth 2/Steareth 20; Steareth 2/Steareth 21 (Brij 72/Brij 721) (column 22, lines 48-51).
Tamarkin teaches the compositions can be used as lotions for topical therapy (column 42, lines 1-2).
Tamarkin does not teach reducing the resistance in P. acnes to an antibiotic, as required by the limitations of the instant claims. However, the skilled artisan would have known that if the same composition was employed to treat P. acnes, then the antibiotic resistance would necessarily be reduced for a limited period of time.
Tamarkin does not teach the specific ranges of each compositional component as required by the instant claims.
 	The difference between Tamarkin and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).
 	However, based on the above, Tamarkin teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
 With respect to claim 49, Tamarkin does not teach the container as a tube but rather in a pressurized container (column 3, lines 53-55). 
Tamarkin teaches the compositions can be used as lotions for topical therapy (column 42, lines 1-2).
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have envisioned various containers for the administration of the formulation of interest. Such parameters are considered well within the purview of the skilled artisan to manipulate.
	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 31-49 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-272-2520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627